                Case 1:18-cv-00461-SAG Document 76-14 Filed 12/16/20 Page 1 of 5
          From: <CAD.RMS@MARYLAND.GOV>
             To: <MICHAEL.WILSON@MARYLAND.GOV>
        Subject: 2018-000060 (Submitted for Incident/Location): PRIMARY
                 LEVEL:TRESPASSING/ANNAPOLIS :PUBLIC STREET:COLLEGE AVENUE
           Date: Tue, 6 Feb 2018 18:53:52 -0500
    Importance: normal
       Priority: normal
   Attachments: 2018-000060_3875.pdf


Status: Submitted on 02/06/2018 1853

Reporting User: BRIAN POPE

Reference # 2018-000060

Date/Time Reported: 02/05/2018 1815

Date/Time Occurred: 02/05/2018 1920 to 02/05/2018 1930

Incident Type: TRESPASSING

Location : ANNAPOLIS : PUBLIC STREET : COLLEGE AVENUE

Synopsis:
Suspects were trespassing and arrested


Narrative:
On Monday February 5, 2017 at approximately 1920 hours I responded to a demonstration occurring without
a permit, within the public right away of the sidewalk, at the intersection of Bladen Street and College
Avenue, Annapolis, Anne Arundel County, Maryland. Out of concern for public safety, and in an abundance
of caution due to two pedestrians being struck by vehicles in the last year and a half, and nearly half dozen
reported pedestrian complaints concerning vehicles failing to yield to pedestrians in the crosswalk, the
demonstrating group was asked to relocate to Lawyers Mall.

After three (3) requests to move their location to allow for pedestrians to freely use the sidewalk, crosswalks
and to reduce conditions for distracted vehicle operators approaching the intersection, two individuals
declined and were subsequently arrested. The two white males were identified as Jeff William Hulbert and
Kevin James Hulbert. Both Kevin and Jeff Hulbert were at Lawyers Mall participating in a
rally/demonstration, supporting second amendment rights. They are affiliated with the group "Patriot
Protest".

The Patriot Picket Organization was clearly causing a safety issue, which was concerning to the Department.
There were several safety issues and concerns, for example:
. Time and Location of this particular demonstration
. There have been several pedestrians struck by vehicles at this location
. Visibility was limited, due to darkness. Tower lights are used to increase visibility
. Maryland Legislative Session was to convene at 2000 hours, and there were several pedestrians in the area,
using the crosswalk.
. The group was using signs, limiting pedestrian flow on the sidewalks, distracting drivers, causing an unsafe

                                                                                                     EXHIBIT L

                                                                                                       STATE_003637
               Case 1:18-cv-00461-SAG Document 76-14 Filed 12/16/20 Page 2 of 5
environment.

This group of protestors was asked three (3) times to move into the Lawyers Mall area, where they were free
to continue their demonstration. After they refused to leave and ignored my requests I placed two of the
protestors under arrest. They were transported to the Annapolis Police Department where they were charged
on a criminal citation. The remainder of the group then proceeded to the Mall area to continue their protest.
On 6Feb18 at approximately 1600 hrs at Lawyer's Mall, I met with the two defendants at the suggestion
of the state's attorney office and had them sign two additional criminal citations for charges;
COMAR 04.05.01.03 Obstructing public walks and CR6-409(b) Trespass.

Contact Type: SUSPECT
Name: JEFF WILLIAM HULBERT
DOB: =1953
HOME Address:
PO BOX 137301
CHESTER, MD 21619

Contact Type: SUSPECT
Name: KEVIN JAMES HULBERT
DOB: =1953
HOME Address:
PO BOX 41
OAK HALL, VA 23416




                                                                                                     STATE_003638
Case Number
                             Case 2018-000060
                                   1:18-cv-00461-SAG Document 76-14 Filed 12/16/20 Page 3 of 5
                                                                      Department of General Services Maryland Capitol Police
                                                                      ANNAPOLIS DETACHMENT
                                                                      29 ST. JOHNS ST.
                                                                      ANNAPOLIS, MD, 21401



Case Report
Reported by:     POPE, BRIAN

Incident Tvnes Label                                                                              Offender                      Incident Disposition
 PRIMARY LEVEL:TRESPASSING (MISDEMEANOR)
report   Dispositic                                      Method of Reporting                                 Related Number:
CLEARED BY ARREST                                        OFFICER OBSERVED                                    2018-02-05-04118

report Recorder                                          Manager/Supervisor On Duty                          Manager/Supervisor Notified
POPE, BRIAN                                              POPE, BRIAN                                         YES
Incident Occurred Date                                   Incident Occurred End Date                          Incident Discovered / Called In
02/05/2018 at 1920                                       02/05/2018 at 1930                                  02/05/2018 at 1815
Location                                                                              eci
ANNAPOLIS : PUBLIC STREET : COLLEGE AVENUE                                           LAWYER'S MALL
Report Synopsis       vervie
Suspects were trespassing and arrested

                                                     Contact    # 1     (SUSPECT)

 ull Nam
JEFF WILLIAM HULBERT
Age                           Date of Birth             Gender                        Race
64                                  1953                MALE                          WHITE
Height                        Weight                    Hair Color                    Eye Color
5'10"                          200                      GREY                          BLU
Approx. Age                   Demeanor                  Build                         Clothing
60'S

                                                                               Addresses


PO BOX 137301
City                                                                        Zip                    Country                                  Address Type
CHESTER                                          MD                         21619                                                           HOME

                                                     Contact    # 2     (SUSPECT)

Full Nanil               l
KEVIN JAMES HULBERT
Age                           Date of Birth             Gender                        Race
64                            M1953                     MALE                          WHITE
Height                        Weight                    Hair Color                    Eye Color
5'10"                         175                       GREY                          BLU
Approx. Age           Mr      Demeanor           1                                    Clothing
60'S


                                                       Prepared By:            air                                              Submitted Date
                                                     POPE, BRIAN(A7 POPE)                                                         02/06/2018 1853


                      ■              Signature                                                         Reviewed By/Date




                                                                      Page 1 of 3




                                                                                                                                           STATE_003639
Case Number                  2018-000060
                     Case 1:18-cv-00461-SAG Document 76-14 Filed 12/16/20 Page 4 of 5
                                                                       Addresses
Address :
PO BOX 41
City                                       State                     Zip                   Country                                Address Type
OAK HALL                                   VA                        23416                                                        HOME

                          Phones :
(HOME) 757-824-5639

                                                            Digital Media List


    Digital Media # 1

                                                                             Title



                                                                             Description




    Digital Media # 2

                                                                             Title



                                                                             Description




 Narrative text
  On Monday February 5, 2017 at approximately 1920 hours I responded to a demonstration occurring without a permit, within
 the public right away of the sidewalk, at the intersection of Bladen Street and College Avenue , Annapolis, Anne Arundel
 County, Maryland. Out of concern for public safety, and in an abundance of caution due to two pedestrians being struck by
 vehicles in the last year and a half, and nearly half dozen reported pedestrian complaints concerning vehicles failing to yield to

                                                   Prepared By:                                                       Submitted Date
                                              POPE, BRIAN(A7 POPE)                                                      02/06/2018 1853

                             Signature                                                          Reviewed By/Date




                                                             Page 2 of 3



                                                                                                                                 STATE_003640
Case Number                 2018-000060
                     Case 1:18-cv-00461-SAG Document 76-14 Filed 12/16/20 Page 5 of 5
 pedestrians in the crosswalk, the demonstrating group was asked to relocate to Lawyers Mall.

 After three (3) requests to move their location to allow for pedestrians to freely use the sidewalk, crosswalks and to reduce
 conditions for distracted vehicle operators approaching the intersection, two individuals declined and were subsequently
 arrested. The two white males were identified as Jeff William Hulbert and Kevin James Hulbert . Both Kevin and Jeff Hulbert
 were at Lawyers Mall participating in a rally/demonstration, supporting second amendment rights. They are affiliated with the
 group “Patriot Protest”.

 The Patriot Picket Organization was clearly causing a safety issue, which was concerning to the Department. There were
 several safety issues and concerns, for example:
 •   Time and Location of this particular demonstration
 •   There have been several pedestrians struck by vehicles at this location
 •   Visibility was limited, due to darkness. Tower lights are used to increase visibility
 •   Maryland Legislative Session was to convene at 2000 hours, and there were several pedestrians in the area, using the
 crosswalk.
 •    The group was using signs, limiting pedestrian flow on the sidewalks, distracting drivers, causing an unsafe environment.

 This group of protestors was asked three (3) times to move into the Lawyers Mall area, where they were free to continue their
 demonstration. After they refused to leave and ignored my requests I placed two of the protestors under arrest. They were
 transported to the Annapolis Police Department where they were charged on a criminal citation . The remainder of the group
 then proceeded to the Mall area to continue their protest.
 On 6Feb18 at approximately 1600 hrs at Lawyer's Mall, I met with the two defendants at the suggestion
 of the state's attorney office and had them sign two additional criminal citations for charges ;
 COMAR 04.05.01.03 Obstructing public walks and CR6-409(b) Trespass.




                                              Prepared By:                                                        Submitted Date
                                            POPE, BRIAN(A7 POPE)                                                     02/06/2018 1853

                            Signature                                                        Reviewed By/Date




                                                           Page 3 of 3



                                                                                                                              STATE_003641
